COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 Carol L. Reeves,                                §                No. 08-15-00272-CV

                       Appellant,                §                  Appeal from the

 v.                                              §                 384th District Court

 Beverly Mitrisin, Gisela Stephens and           §              of El Paso County, Texas
 John Doe 1-25 those being parties whose
 identities have not been learned,               §               (TC# 2014DCV1237)

                        Appellees.            §
                                            ORDER


        On October 20, 2015, Appellant filed a notice asserting that the appeal is from a final
judgment, but it is not ripe because the trial court failed to rule on certain issues. Attached to the
notice is a copy of a motion to amend the judgment purportedly filed in the trial court on or
about October 13, 2015. Appellant does not ask the Court to take any action, but her notice
raises a question whether we have jurisdiction of the appeal.
        It is well settled that appellate courts have jurisdiction over final judgments and
interlocutory orders made appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d
191, 195 (Tex. 2001); TEX.CIV.PRAC. & REM.CODE ANN. § 51.014 (West 2015)(authorizing
appeals from certain interlocutory orders). A final judgment is one that disposes of all pending
parties and claims. See Lehmann, 39 S.W.3d at 195. If there is no final judgment or appealable
interlocutory order, the appeal must be dismissed for lack of jurisdiction. After reviewing the
clerk’s record, including the order granting summary judgment in favor of Appellees, we find
that the judgment disposes of all causes of action and parties. Therefore, it is a final and
appealable judgment. Appellant’s brief is due to be filed on October 21, 2015.

       IT IS SO ORDERED this 21st day of October, 2015.


                                                      PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.